THOMPSON, J.,
dissenting. There was no error in the admission or rejection of evidence. I cannot concur in the holding that the exceptions show error in the charge of the court upon the subject matter of the two requests to charge, quoted in the opinion of the majority. The respondents were not entitled to have the requests, as drawn, complied with. There was no error in what the court said on the subject matter of the requests. If it should have said more upon this phase of the case, there was no exception to the failure of the court to charge further. I also agree with Taft, J., that if there had been error the exceptions to the charge were too general to avail the respondents.